BRUNETTI, Circuit Judge,
dissenting:
It is well settled that a police officer is entitled to qualified immunity unless the facts alleged demonstrate that the officer’s conduct violated a clearly established constitutional right and that the officer did not make a reasonable mistake of law or fact. Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001); Rude-busch v. Hughes, 313 F.3d 506, 514 (9th Cir.2002). Because on the date the officers entered Darla Motley’s apartment, Officer Albert Ruegg’s, Special Agent James Black’s and Parole Agent Guadalupe Sanchez’s alleged actions were not clearly established to be constitutional violations, I respectfully dissent.
I
Standard Governing Summary Judgment Motions
Federal Rule of Civil Procedure 56(c) provides that a motion for summary judgment must be granted when “the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” FED.R.CIV.P. 56(c).
We have noted that “[w]here disputed facts exists ... we can determine whether the denial of qualified immunity was appropriate by assuming that the version of the material facts asserted by the non-moving party is correct.” Jeffers v. Gomez, 267 F.3d 895, 903 (9th Cir.2001). Accordingly, we evaluate Appellees’ claims of qualified immunity by resolving all factual disputes in Darla Motley’s favor. Id.
II
Facts and Proceedings Below
On March 18, 1999, Los Angeles Police Department officer Gregory Kading (“Kading”), California State parole agent Guadalupe Sanchez (“Sanchez”), and Federal Bureau of Alcohol, Tobacco and Firearms agents Larry Webster (“Webster”) and James Black (“Black”) were assigned to a joint task force in Los Angeles to assist the California Department of Corrections in conducting parole searches. During a morning briefing by Los Angeles Police Department detective A1 Ruegg (“Ruegg”), this team of four was told they were to make contact with about ten parolees to see if the parolees were complying with the terms of their release. Detective Ruegg told them that these contacts should be “non-confrontational” and that they should try to gain consent to enter the residence if they had no additional information that the parolee resided at the location.
During the morning briefing, Agent Black was given a list of the parolees to be *1073contacted and their addresses. The list was compiled by an officer at the direction of Ruegg. Ruegg, however, did not verify the accuracy of the list, nor could he remember the specific officer to whom he delegated the task. No member of the four-person search team compiled the list or confirmed the parole statuses or addresses of the people named.
Janae Jamerson (“Jamerson”), a reputed member of a Los Angeles street gang, was one of the individuals named on the search team’s list. Jamerson had been released on parole on February 20, 1998, and as a condition of his release Jamerson agreed that he, his residence, and any property under his control could be searched at any time without a warrant, and with or without probable cause, by an agent of the California Department of Corrections or any peace officer. The search team’s list noted Jamerson’s residence as 416 E. 40th Place in Los Angeles. One member of the search team, Officer Kading, knew Jamer-son and independently believed he was on parole and residing at the 40th Place address. Later investigation revealed, however, that Jamerson had resided at the 40th Place address until February 3, 1999, when he was arrested and incarcerated on a parole violation.
Between 10:00 and 10:30 in the morning, Sanchez, Kading, Black and Webster arrived at 416 E. 40th Place to speak with Jamerson. Officer Kading and Agent Sanchez went to the front of the house while Agents Black and Webster walked to the rear. Darla Motley (“Motley”), Jamer-son’s girlfriend who was living in the apartment, alleges that she was awakened that morning by a hard knock at her door. When she answered the knock, Officer Kading allegedly told her that he and fellow officers were conducting a parole search on her boyfriend, Jamerson. Motley responded that Jamerson was not there, he was in jail, and that she wouldn’t allow the officers into her apartment. Motley alleges that after she refused the officers entry, Kading told her that if she did not allow them access, the officers would arrest her and put her son in foster care. Reluctantly, Motley allowed the officers to search her apartment. It was at about this time that Agent Black came around from the back of the house and heard Motley give her consent. Motley testified at her deposition that upon entering the apartment, Kading pushed her out of the way with his forearm.
After the officers had entered the house, Agent Webster walked to the front of the apartment and saw the front door open. He realized that the other officers had entered the apartment and concluded that they had been granted permission to enter.
Once inside, Kading and Black began searching the apartment while Sanchez and Webster stood just inside the door. Neither Sanchez nor Webster said anything to Motley and neither searched the apartment. After searching one bedroom of the apartment, Officer Kading moved to a second bedroom where Motley and Jam-erson’s five-week-old son was lying on his back. Motley alleges that upon entering the room Kading pointed his gun at the infant. Motley said that Kading then called Black to assist in searching the second bedroom. Motley testified that the search of this second room took twenty minutes.
Motley testified in her deposition that at no time was she or her son handcuffed and at no time was she or her son frisked. The only time Motley said she could not freely move about her residence was when the officers first entered the residence and motioned for her to stay where she was.
Upon leaving the residence, Kading told Motley, “Let Judy know that [Los Angeles Police] Newton Street[Division] had been *1074here.” Judy is parolee Jamerson’s mother. Motley stated that she just thought the officer was “being funny” when he said that to her.
Motley filed a 42 U.S.C. § 1983 action on behalf of herself and her son, alleging that the officers violated their Fourth Amendment and equal protection rights, used excessive force, conspired to violate their Fourth Amendment and equal protection rights, and that the law enforcement agencies were liable under Monell v. Dep’t of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). The district court granted summary judgment on all claims, concluding in part that the officers were entitled to qualified immunity because the officers alleged actions were not clearly established constitutional violations on the date of the search. Motley appealed, arguing the district court erred in finding the officers’ actions were not clearly established constitutional violations in 1999 and in dismissing her Monell claim.
Ill
Qualified Immunity
In Saucier v. Katz, the Supreme Court established a two-step framework courts must follow when determining whether officers are entitled to a qualified immunity defense. 533 U.S. at 201-06, 121 S.Ct. 2151. First, a court must ask whether “[tjaken in the light most favorable to the party asserting the injury, do the facts alleged show the officer’s conduct violated a constitutional right.” Id. at 201, 121 S.Ct. 2151. If the plaintiff can demonstrate that a constitutional violation had occurred, “the next, sequential step is to ask whether the right was clearly established. This inquiry, it is vital to note, must be undertaken in light of the specific context of the case, not as a general proposition.” Id. The appropriate inquiry for qualified immunity purposes is “whether it would be clear to a reasonable officer that his conduct was unlawful in the situation he confronted.” Id. at 202, 121 S.Ct. 2151. The Supreme Court has stressed that qualified immunity “provides ample protection to all but the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986). The qualified immunity defense “encompasses both mistakes of facts and mistakes of law.” Rude-busch, 313 F.3d at 514.
IV
Defendants Black, Webster, and Sanchez
A. Constitutional Violation
To determine if officers are entitled to qualified immunity this court must first ascertain whether the officers committed a constitutional violation when they searched Motley’s residence. Saucier, 533 U.S. at 201-206, 121 S.Ct. 2151. While the majority concludes defendants Sanchez, Black, and Kading committed a constitutional violation when they searched Motley’s residence, I include defendant Webster in the discussion below because I view his quali-fiedly immune actions as analogous to those of Agents Black and Sanchez.
As an initial matter, I note that the majority correctly assumes that officers can conduct a constitutionally acceptable parole search without reasonable suspicion the parolee has participated in criminal activity. Indeed, four members of this court recently concluded that permitting parole searches without any suspicion of criminal activity is not arbitrary, not capricious, not harassing, and not unreasonable. United States v. Crawford, 372 F.3d 1048, 1063 (9th Cir.2004) (en banc) (Trott, J., concurring). Moreover, just one year before the officers sought out Jamerson for a parole search, the California Supreme *1075Court held that “[w]hen involuntary search conditions are properly imposed [on parolees], reasonable suspicion is no longer a prerequisite to conducting a search of the subject’s person or property.” People v. Reyes, 19 Cal.4th 743, 80 Cal.Rptr.2d 734, 968 P.2d 445, 450 (1998) (emphasis added). The California court continued, “[bjecause of society’s interest both in assuring the parolee corrects his behavior and in protecting its citizens against dangerous criminals, a search pursuant to a parole condition, without reasonable suspicion, does not ‘intrude on a reasonable expectation of privacy, that is, an expectation that society is willing to recognize as legitimate.’ ” Id. at 449 (citations omitted) (emphasis in original).
But while the majority correctly assumes that officers can conduct a parole search without reasonable suspicion that the parolee has participated in criminal activity, it erroneously concludes that Sanchez, Kading, and Black are not entitled to qualified immunity because they violated Motley’s constitutional rights by searching 416 E. 40th Place without probable cause to believe that Jamerson was residing at the location and that Sanchez and Black are not entitled to qualified immunity because they violated Motley’s constitutional rights by conducting, or failing to prevent others from conducting, the search in a harassing manner.
1. Reasonable Basis to Believe Jamerson Resided in the Apartment
While it is generally true that a search of a home must be accompanied by a warrant, law enforcement does not need a warrant when conducting a reasonable parole search. Griffin v. Wisconsin, 483 U.S. 868, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987). We have held that police may conduct a parole search of a residence if the officers have “a reasonable basis for the belief’ that the parolee lives at a particular residence. United States v. Dally, 606 F.2d 861, 863 (9th Cir.1979); see also United States v. Davis, 932 F.2d 752, 758-60 (9th Cir.1991) (items may be searched if there is “reasonable suspicion” that it is within the ownership, possession, or control of the probationer). We have also held that this right to search a parolee’s home does not necessarily end once a parolee is incarcerated. Latta v. Fitzharris, 521 F.2d 246, 247 (9th Cir.1975); Dally, 606 F.2d at 863 (holding that the parolee’s “arrest for a parole violation did not end the need for a parole search”); United States v. Jones, 152 F.3d 680, 686-87 (7th Cir.1998) (upholding warrantless parole search of a parolee’s residence when it was known that he was in custody).
Here, the uncontroverted facts demonstrate that when the officers received instruction during the morning briefing they had “a reasonable basis for the belief’ that Jamerson lived at the location. First, Jamerson informed law enforcement that the apartment the officers searched was his residence. And second, on at least one prior occasion, Officer Kading had made contact with Jamerson at the residence. Moreover, even when Motley told the officers that Jamerson no longer lived at the residence they were still reasonable in their belief that Jamerson resided at the location. See Ramirez v. Butte-Silver Bow County, 298 F.3d 1022, 1027 (9th Cir.2002) (holding that officers who are not supervising a search are entitled to rely on the reliable word of other officers regarding the basis of the search).
The majority, by contrast, concludes that Sanchez and Black violated Motley’s Fourth Amendment rights because they conducted a parole search of the residence without probable cause that Jamerson lived at the location. The two cases the majority cites for support are unpersuasive in the parole search context. Neither United States v. Gorman, 314 F.3d 1105 *1076(9th Cir.2002), nor United States v. Harper, 928 F.2d 894 (9th Cir.1991), involved parole searches. In fact, both addressed whether police can serve an arrest warrant at a specific residence. In Gorman, we decided that police must have-probable cause to believe that a person for whom police have an arrest warrant is living at a residence before executing the warrant. 314 F.3d at 1111-15. Similarly, United States v. Harper involved an arrest warrant that authorized police to enter the defendant’s house. 928 F.2d 894, 896 (9th Cir.1991). If this is the level of suspicion the majority is establishing for parole searches for this circuit today, then it appears that Sanchez, Black, Webster, and Fading may have violated Motley’s Fourth Amendment rights. However, because the majority is only articulating this standard in 2004, as I explain below, the defendants are entitled to qualified immunity for those actions taken in 1999. See Saucier, 533 U.S. at 201, 121 S.Ct. 2151.
a. The Law Was Not Clearly Established That Officers Needed Probable Cause
An officer is immune from § 1983 liability if the constitutional violation upon which the claim is based was not “clearly established” at the time the official took action. Saucier, 533 U.S. at 201, 121 S.Ct. 2151. Accordingly, even if the majority’s conclusion is correct that officers need probable cause to believe that a parolee resides at a location before conducting a parole search, and that the defendants did not have the requisite probable cause, the defendants are still entitled to qualified immunity if their actions were not clearly established to be a constitutional violation on March 18, 1999. After reviewing our caselaw in this area, I find that contrary to the majority’s assertion, it was not clearly established in 1999 that officials needed probable cause to believe a parolee resides at a specific location before conducting a parole search. In fact, even today the requisite level of suspicion officers must have that a parolee resides at a location before conducting a parole search may not be clearly established.
The majority’s confusion is understandable. Over the last twenty-five years our court has created confusion by not defining terms and by supporting some of our opinions with contradicting caselaw. The roots of this confusion date back to 1979 when we held that officers must have “a reasonable basis for the belief’ that the parolee lives at a particular residence before officers can conduct a reasonable parole search of a residence. Dally, 606 F.2d at 863. Unfortunately, we never defined what we meant by “reasonable basis for the belief.”
The following year the Supreme Court held that officers can execute an arrest warrant at a dwelling “when there is reason to believe the suspect is within.” Payton v. New York, 445 U.S. 573, 603, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). Besides the obvious difference in language the two courts used, Payton is also distinguishable from Dally in that in Payton the Supreme Court addressed the level of suspicion officers must have that the subject of an arrest warrant is at a location as opposed to the level of suspicion officers must have that a parolee is at a location for parole search purposes. Just as we failed to do the year earlier, the Supreme Court neglected to define what was meant by its “reason to believe” language. Payton would not have caused the confusion it has except for the fact that it used similar language to that used in Dally, and the fact that the subject of the arrest warrant was a parolee.
Three years after Payton was decided, we held that “[i]f an arrest warrant and reason to believe the person named in the warrant is present are sufficient to protect *1077that person’s fourth amendment privacy-rights in his own home, they necessarily suffice to protect his privacy rights in the home of another.” United States v. Underwood, 717 F.2d 482, 484 (9th Cir.1983) (en banc) (emphasis added). While in Underwood we were correct in relying on the standard established in Payton (because both cases dealt with arrest warrants), we too failed to specifically define the term “reason to believe.” Perhaps as a foreshadowing of the confusion that was to come, the Underwood dissent expressed concern that “the majority rule permits searches of any home based only on ‘a reason to believe’ the subject of an arrest warrant is present. The justification for [a] search [subject to an arrest warrant] may thus be made in the field on less than probable cause.” Underwood, 717 F.2d at 490 (Skopil, J., dissenting) (emphasis added).
Then, in 1991, we briefly addressed this issue, albeit in an immensely confusing way. United States v. Harper, 928 F.2d 894, 896 (9th Cir.1991). In Harper, we found that “police may enter a home with an anrest warrant only if they have probable cause to believe the person named in the warrant resides there.” Id. (citing Perez v. Simmons, 900 F.2d 213 (9th Cir.1990), amending 884 F.2d 1136 (9th Cir.1989); Dally, 606 F.2d 861) (emphasis added).
While at first glance Harper appears to clarify the confusion in the arrest warrant context, it actually confounded the issue even more because the two cases we cited for support actually contradicted our holding. As previously noted, Dally was a case dealing with parole searches and stated that officers must have “a reasonable basis for the belief’ that the parolee is residing at the location to be searched, while in Perez we stated that “if the officers did not have reasonable grounds for believing that Albert resided in the apartment, the search was illegal ...” 900 F.2d at 213.
We appeared to first recognize the lack of clarity in our “reason to believe” language, and the confusion it was causing, in United States v. Watts, 67 F.3d 790 (9th Cir.1995) rev’d on other grounds, 519 U.S. 148, 117 S.Ct. 633, 136 L.Ed.2d 554 (1997). There we noted the “tension among our cases regarding whether a probation search must be supported by probable cause to believe that the probationer resides on the premises or whether a ‘reasonable’ belief will suffice.” Id. at 795. We recognized that while we sometimes held that a search is legal if officers have “a reasonable basis for the belief’ that a parolee lives at the residence to be searched, other times we held that officers must have probable cause to believe that the subject of an arrest warrant resides on the premises to be searched. Id. Once again, however, we failed to resolve this apparent conflict because we found the officers had probable cause to believe the parolee resided at the location. We also failed to recognize that these two varying standards may be because Dally dealt with parole searches while Harper addressed arrest warrants.
The majority makes the unpersuasive argument that because Harper was decided after Dally, Harper’s probable cause standard in the arrest warrant context clearly established the level of suspicion required in the parole search context. Indeed, in Watts, we correctly noted this sequence of cases did not eliminate confusion because (1) Harper cited Dally with apparent approval and (2) after we decided Harper we decided United States v. Davis wherein we stated that “[t]he permissible bounds of a probation search are governed by a reasonable suspicion standard.” Id. (quoting United States v. Davis, 932 F.2d 752, 758 (9th Cir.1991)). Moreover, just *1078two years after Watts, and two years before the officers went searching for Jamer-son, a member of this court again noted the apparent conflict over what was meant by “reason to believe.” United States v. Conway, 122 F.3d 841, 844 (9th Cir.1997) (Wallace, J., concurring) (recognizing the conflict between the “reasonable basis” standard in United States v. Dally, 606 F.2d at 861 (9th Cir.1979), and the “probable cause” standard in United States v. Harper, 928 F.2d 894 (9th Cir.1991)).
It was not until 2002, a full three years after the officers awoke Motley on the morning of March 18, 1999, and only after we recognized the uncertainty in this area for the third time, that we clarified what was meant by “reason to believe” in the arrest warrant context. In United States v. Gorman, we held that
The ‘reason to believe’ standard first espoused by the Supreme Court in Payton v. New York was not defined in Payton or in subsequent cases. Nor have we explicitly defined the ‘reason to believe’ standard. We now hold that the ‘reason to believe,’ or reasonable belief, standard of Payton and Underwood embodies the samé standard of reasonableness inherent in probable -cause.
314 F.3d 1105, 1111 (9th Cir.2002) (citations omitted). We also noted that “the ‘reason to believe’ standard is far from dear.” Id. at 1112 (emphasis added). We continued that “[j]ust what [the ‘reason to believe’ standard] means continues to be a matter of considerable uncertainty.” Id. at 1112 n. 5 (quoting Wayne R. LaFave, Search and Seizure § 6.1(a) at 226). Our holding in Gorman undoubtedly clarified the level of suspicion officers needed that the subject of a search warrant is located at a specific residence. Gorman, however, did not clarify this issue in the arrest warrant context until 2002, and we have still not clarified the standard required in the parole search context since we noted the confusion in Watts.
b. The Agents Were Reasonable
But even if the majority is correct that it was clearly established in 1999 that officers must have probable cause to believe that Jamerson resided at 416 E. 40th Place, and that they did not have probable cause, the officers are still entitled to qualified immunity if they were reasonable in believing that they only needed reasonable suspicion that Jamerson resided at the location. Saucier, 533 U.S. at 202, 121 S.Ct. 2151.
As discussed above, our court has noted that there was a conflict within our cases over whether officers need reasonable suspicion or probable cause to believe that a subject of an arrest warrant is at a location before executing the warrant. Gorman, 314 F.3d at 1112 (stating that “the ‘reason to believe’ standard is far from clear”); see also Conway, 122 F.2d at 844. We cannot in good conscience hold government officials to a higher standard than we keep for ourselves.
The officers were also reasonable in believing that they had at least reasonable suspicion that Jamerson was located at the residence. Members of the search team received a briefing from their supervisor giving them the location of Jamerson’s residence. Moreover, one of the officers even knew that location to be Jamerson’s residence from personal experience. Officers in this situation are entitled to rely on the statements of their fellow officers so long as those statements are not facially wrong. See Mendocino Envtl. Ctr. v. Mendocino County, 192 F.3d 1283, 1292 (9th Cir.1999).
The majority’s assertion that once Motley told the officers that Jamerson was “in the pen,” they were unreasonable in searching the location without conducting further research is contrary to our. prece*1079dence. Indeed, on numerous occasions we have held that an officer is entitled to rely on information obtained from fellow officers even in the face of contradictory information. Guerra v. Sutton, 783 F.2d 1371, 1375 (9th Cir.1986) (“Law enforcement officers and agencies are entitled to rely on one another to a certain extent.... The system requires reasonable cooperation and division of labor ... ”); Baker v. McCollan, 443 U.S. 137, 145-46, 99 S.Ct. 2689, 61 L.Ed.2d 433 (1979); see Choi v. Gaston, 220 F.3d 1010, 1012-13 (9th Cir.2000) (“When CHP officer Brame assumed custody of Choi, the Anaheim officers informed him that they had seen Choi running from the vicinity of the abandoned CHP vehicle. Although this information was inaccurate, Brame had no reason to question the Anaheim officers’ statement.”); United States v. Bernard, 623 F.2d 551, 561 (9th Cir.1979) (holding that a law enforcement officer is “entitled to rely on observations and knowledge of [other agents] even though some of the critical information had not been communicated to him”); Mendocino Envtl. Ctr., 192 F.3d at 1292 (stating that “a police officer may reasonably rely on a representation by other officers as to the existence of probable cause”). We have also noted that”[w]e do not believe law enforcement officers should in all circumstances be bound by the responses of persons with the greatest incentive to lie about ownership, possession, or control.” United States v. Davis, 932 F.2d 752, 760 (9th Cir.1991).
The cases the majority cites to support its conclusion of unreasonableness are in-apposite. In Fuller v. M.G. Jewelry, 950 F.2d 1437, 1444 (9th Cir.1991), we stated that officers should not rely solely on uncorroborated testimony of a citizen witness before arresting a person. Similarly, in Merriman v. Walton, 856 F.2d 1333 (9th Cir.1988), police received uncorroborated statements from a man claiming that his sister had been kidnaped. After receiving the information, however, police learned (1) that the alleged victim had returned home, (2) the alleged perpetrator was the alleged victim’s long-time boyfriend, (3) the alleged perpetrator had called the police and stated that he was available for police questioning, and (4) when approached by police the alleged perpetrator was cooperative and volunteered his version of what happened. Id. at 1335. We concluded that in that situation a reasonable officer would have made further inquiry before effecting a warrantless arrest. Id. Clearly, the facts of those cases where the officers based their actions on uncorroborated statements by citizens despite a mountain of exculpatory evidence, are distinguishable from the facts of this case where the officers acted on information from fellow officers that appeared to be entirely credible and rather routine. To hold, as the majority does, that officers are reasonable only if they investigate everything a person with an incentive to lie to them says would (1) provide an incentive for people to lie to law enforcement and (2) undermine our court’s jurisprudence that “law enforcement officers and agencies are entitled to rely on one another to a certain extent.” Guerra, 783 F.2d at 1375. None of the defendants violated a clearly established constitutional right in 1999 by searching 416 E. 40th Place without probable cause that Jamerson resided there.
2. Alleged Harassment
The majority rightly notes that it was clear in 1999 that a parole search conducted in a harassing manner is unreasonable under the Fourth Amendment. Latta, 521 F.2d at 252. Contrary to the majority’s assertion, however, Motley alleged no facts that Agents Sanchez, Webster or Black conducted the parole search in a harassing manner. Indeed, Motley even stated that on the day the officers came to her door Sanchez said nothing to her and stood next *1080to the door during the entire encounter, while Black said nothing to her and only-searched the apartment. Similarly, Webster’s actions during the search were apparently so benign that Motley neglected to remember any actions he took. The only person Motley alleges did or said anything in a harassing manner was Kad-ing. The majority even notes that Agents Black and Webster were not present when Kading first made contact with Motley and that neither Sanchez, Webster, nor Black were present when Kading pointed his gun at the five week old baby. The import of these facts is that the majority is not merely holding that conducting a parole search in a harassing manner is a constitutional violation, but that being present when any officer conducts a parole search in a harassing manner is a constitutional violation whether or not one knows of the harassment.
a. The Law Was Not Clearly Established,
Assuming that the majority’s holding that all officers present when one officer harasses is a constitutional violation, whether or not an officer knows of the harassment, it was not clearly established in 1999 that such inaction is a constitutional violation. The only case the majority cites to support its claim is Robins v. Meecham, 60 F.3d 1436, 1442 (9th Cir.1995). It cites Robins for the proposition that an officer violates a person’s constitutional rights when he or she fails to intervene to stop harrassment. The majority’s reliance on Robins is misplaced. The facts of Robins are straightforward and are clearly distinguishable from the facts of this case. In Robins, a prisoner sued three correctional officers when one of the officers fired bird shot at Robins’s fellow inmate but some of the shot hit Robins. Id. at 1438. The district court dismissed Robins’s First, Fourth, Fifth, Sixth, and Fourteenth Amendment claims, but determined that a triable issue of material fact existed as to whether the use of bird shot against Robins’s fellow prisoner violated Robins’s Eighth Amendment rights. Id. The three guards appealed, arguing that they were entitled to qualified immunity. The two guards who did not fire the bird shot argued that Robins failed to allege sufficient facts that they took any action against either Robins or his fellow prisoner. Id. at 1442. After noting that all three officers were together in the control bubble from where the shooting officer fired, and that one of those two officers played a role in directing the disorderly prisoner to comply, we concluded that all three guards could be found liable for violating Robins’s Eighth Amendment rights. We stated that “a prison official can violate a prisoner’s Eighth Amendment rights by failing to intervene.” Id. at 1442.
In Robins, we did not establish the broad rule that the majority adopts today. Robins can most accurately be understood to mean what we said, “a prison official can violate a prisoner’s Eighth Amendment rights by failing to intervene.” Indeed, in Robins we even noted that Robins himself specifically relied on the Eighth Amendment in his suit. Id. at 1442. To conclude that the defendants are not entitled to qualified immunity because of Robins, effectively undermines the Supreme Court’s dictate in Saucier by stretching our court’s precedence beyond the bounds of the Robins opinion.
Because of the foregoing analysis, I would hold that Agents Sanchez, Webster, and Black are entitled to qualified immunity for their actions.
V
Defendant Ruegg
It is well established in this circuit that our law does not impose liability on super*1081vising officers under a respondeat superior theory of liability. Rise v. Oregon, 59 F.3d 1556, 1563 (9th Cir.1995). Instead, supervisors can be held liable under § 1983 “only if they play an affirmative part in the alleged deprivation of constitutional rights.” Id.; see also Graves v. City of Coeur D’Alene, 339 F.3d 828, 848 (9th Cir.2003). The supervisor must “set in motion a series of acts by others ..., which he knew or reasonably should have known, would cause others to inflict the constitutional injury.” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir.1991) (internal quotations omitted).
Here, as best I can discern, the majority reverses the district court’s grant of Detective Albert Ruegg’s summary judgment motion because Ruegg relied on the work of one of his subordinates and sent officers to Jamerson’s last known address without verifying his subordinate’s work. I find no constitutional violation in Ruegg’s actions.
None of the facts alleged support the majority’s conclusion that Ruegg “set in motion a series of acts by others ..., which he knew or reasonably should have known, would cause others to inflict the constitutional injury” as is required for § 1983 liability. Indeed, all of the facts alleged and presented show that Ruegg instructed the officers he sent on the parole searches to obtain consent before entering a parolee’s residence. Moreover, to assist in ensuring entry was obtained only through consent, Ruegg did not provide the officers with any tools to make forced entry. Lastly, Ruegg testified that every officer present at the briefing knew there would be negative consequences, such as an internal affairs complaint initiated by Ruegg himself, if they failed to follow these orders. With these instructions, Ruegg did not set in motion a series of acts which he knew or reasonably should have known would cause officers to inflict a constitutional injury. The district court’s grant of Ruegg’s summary judgment motion should be affirmed.
VI
Defendant Kading
I agree with the majority that Officer Kading is not entitled to qualified immunity. Motley has alleged that Kading conducted the search of her apartment in a terrorizing manner by threatening to take her child away from her if she did not consent to the search, by shoving her out of the way with his forearm when he entered the apartment, and by pointing his gun at her baby. Motley also alleges that by pointing his gun at her baby Kading used excessive force.
As explained above, I disagree with the majority’s assertion that Kading committed a constitutional violation by searching 416 E. 40th Place without probable cause that Jamerson resided at the address. I do, however, agree with the majority’s conclusion that, as alleged, Kading (1) conducted the search in a harassing manner and (2) used excessive force when he pointed his gun on the five week old baby.
VII
Conclusion
Because on the date the officers searched 416 E. 40th Place the officers did not violate a clearly established constitutional right, I respectfully dissent in part and would hold that defendants Sanchez, Webster, Black, and Ruegg are entitled to qualified immunity.